Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0005293
                                                      21-FEB-2014
                                                      10:37 AM




                         SCPW-13-0005293

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              CHRISTOPHER LEE SLAVICK, Petitioner,

                               vs.

           THE HONORABLE KAREN S.S. AHN, Circuit Court
        Judge of the Circuit Court of the First Circuit,
                        Respondent Judge,

                               and

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                       (CR. NO. 04-1-1534)

     ORDER DENYING AS MOOT APPLICATION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s application for a writ of mandamus, filed on November

15, 2013, the respondent judge’s answer to the application for a

writ of mandamus, filed on February 3, 2014, the State of

Hawai#i’s answer to the application for a writ of mandamus, filed

on February 4, 2014, the respective supporting documents, and the

record, it appears that on January 23, 2014, the respondent judge
filed an amended summary judgment of conviction and sentence and

an amended mittimus (warrant of commitment to jail) to include

the circumstances of the offense in which the respondent judge

found petitioner guilty of summary contempt of court.     See HRS §

710-1077(5) (“Whenever a person is convicted of criminal contempt

of court or sentenced therefor, the particular circumstances of

the offense shall be set forth in the judgment and in the order

or warrant of commitment.”)   Therefore,

          IT IS HEREBY ORDERED that the application for a writ of

mandamus is denied as moot.

          DATED: Honolulu, Hawai#i, February 21, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack